MEMORANDUM **
Vahag Zohrabyan, a native and citizen of Armenia, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying his applications for asylum, withholding of removal and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence, see Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), we deny the petition for review.
The agency found Zhohrabyan not credible based on significant inconsistencies regarding his alleged hospitalization from November to December 2000, the motives behind the January 2000 attack and with whom he filed a complaint in 1999. Because these inconsistencies go to the heart of Zohrabyan’s asylum claim, substantial *701evidence supports the agency’s adverse credibility determination. See id. at 1043. Accordingly, Zohrabyan failed to demonstrate eligibility for asylum or withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Because Zohrabyan’s CAT claim is based on the same testimony that the agency found not credible, and he points to no other evidence the agency should have considered, his CAT claim also fails. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.